PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
SCHMAUSER et al.
Application No. 16/155,177
Filed: 9 Oct 2018
For: NOVEL METHINE DYES

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(e), filed 6 August 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to foreign EP Application No. 17196369.7 filed 13 October 2017.

The petition is DISMISSED.

This pending nonprovisional application did not include a proper reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;

(2)	the petition fee as set forth in 37 CFR 1.17(m);

(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may 

(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and

(5)	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies.

With the present petition, applicant submitted: (1) a corrected ADS identifying the foreign application by application number, country, and filing date and (2) the required petition fee. A certified copy of the foreign application was retrieved through the Direct Bilateral Exchange on 26 October 2021, which the present application claims priority. Additionally, this application was filed within twelve months of the filing date of the foreign application.

The petition does not satisfy items (1) and (3) above. 

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the foreign priority information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 30 October 2018:


    PNG
    media_image2.png
    78
    705
    media_image2.png
    Greyscale


Therefore, because no foreign priority information is of record on the most recent filing receipt, the corrected ADS should include underlining for all information being added regarding the foreign priority claim (i.e., the application number, country code, and filing date).

With respect to item (3), petitioner has submitted a statement of unintentional delay. However, this petition was filed more than two years after the date the foreign priority claim was due (13 February 2019).

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the foreign priority claim until the filing of a grantable petition was filed was unintentional within the meaning of 35 U.S.C. 119(a)-(e) and 37 CFR 1.55 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the foreign priority claim. Petitioner must explain the delay between when the foreign priority claim was due and when the foreign priority claim was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.55(e). Petitioner must explain why the initial petition was not filed until 6 August 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.55(e).

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In the instant case, petitioner has not provided any additional explanation for the delay in filing the instant petition. The record reflects that petitioner was notified at least as early as 30 October 2018 that the foreign priority claim had not been recorded (filing receipt issued 30 October 2018).

Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition and statement providing additional information regarding the circumstances surrounding the delay that establishes the entire delay was unintentional must be filed. The issue fee in this case was paid on October 7, 2021. Therefore, it is conceivable that the application will issue before either the filing or the granting of a renewed petition under 37 CFR §1.55. In such case, submission of a certificate of correction (along with the required fee) will be required as a condition for granting the petition under 37 CFR §1.55. If applicant desires the priority information to appear on the front page of the patent rather than through a certificate of correction, petitioner may consider withdrawing the patent from issue and filing a request for continued examination for entry of the amended/corrected ADS and consideration of the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web11

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)